DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered.

Summary
The Applicant’s arguments and claims amendments filed October 18, 2021 are entered into the file. Currently, claims 1 and 25 are amended; claims 8, 19, 20, 23, and 24 are cancelled; claims 12-18, 21, and 22 are withdrawn; resulting in claims 1-7, 9-11, and 25-27 pending for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradway et al. (US 2018/0127987).
Regarding claims 1-3 and 7, Bradway et al. teaches a flooring panel (composite plank) having a layer structure comprising a flooring panel body in the form of a laminate core (core layer) wherein a decorative layer comprising a print layer (printed film layer) and a wear layer is directly affixed to the top surface of the laminate core ([0118], [0132]). The laminate core, print layer, and wear layer each have a top surface and an opposed bottom surface ([0118]), and the laminate core also inherently has a plurality of side edges extending between the top and bottom surfaces.
Bradway et al. teaches that the laminate core can comprise one or more base layers containing a homogeneous blend of polymer material and filler, wherein the polymer can be a thermoplastic polymer such as cellulose acetate (thermoplastic cellulose ester) ([0069], [0101]-[0102]). Bradway et al. teaches that the filler can be an inorganic material such as calcium carbonate ([0069], [0109]), such that the cellulose acetate polymer may be the only cellulosic component present in the core layer.
Bradway et al. further teaches that the print layer can be in the form of a resin-impregnated printed paper ([0119]), and that the wear layer can be an overlay paper ([0130]), both of which contain a cellulose-based material.
Regarding claims 4 and 5, Bradway et al. teaches all of the limitations of claim 1 above and further teaches that the filled polymeric composition of the flooring panel body can include the polymeric binder (such as cellulose acetate, [0101]-[0102]) in an amount of 15 to 30 wt% and can include an inorganic filler in an amount of 50 to 80 wt% [0117]. Bradway et al. further teaches that the flooring panel body can comprise multiple layers, wherein a second layer can include the polymeric binder in an amount of 25 to 40 wt% and the inorganic filler in an amount of 40 to 60 wt% [0117]. Thus, Bradway et al. teaches amounts of the thermoplastic cellulose ester component and the filler component in the filled polymeric composition which fall squarely within the claimed ranges.
Regarding claim 10, Bradway et al. teaches all of the limitations of claim 1 above, as noted above, the reference teaches that the decorative layer constituted by a print layer and a wear layer can be directly affixed to the top surface of the laminate core (core layer) ([0118], [0132]). The decorative layer of Bradway et al. is capable of being adhered to the core layer in the absence of a separate adhesive composition, thus meeting the claimed limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bradway et al. (US 2018/0127987).
Regarding claim 11, Bradway et al. teaches all of the limitations of claim 1 above and further teaches that the flooring panel preferably exhibits a flexural rigidity such that the flooring panel body cannot be rolled up and the top surface cannot contact the bottom surface ([0010], [0035]). Bradway et al. teaches that the flexibility or rigidity of the flooring panel body can be modified by selection of the thermoplastic material contained in the filled polymeric composition, as well as by addition of plasticizers or other additives ([0103]-[0104]).
Bradway et al. further teaches that the flooring panel can have a flexural force of 1 ± 0.35 pounds per linear inch (pli) according to modified ASTM-D790 ([0075]-[0076]), which is equivalent to 12 ± 4.2 pounds per foot and overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claims 25 and 27, Bradway et al. teaches a flooring panel (composite plank) having a layer structure comprising a flooring panel body in the form of a laminate core (core layer) wherein a decorative layer comprising a print layer (printed film layer
Bradway et al. teaches that the laminate core can comprise one or more base layers containing a homogeneous blend of polymer material and filler, wherein the polymer can be a thermoplastic polymer such as cellulose acetate (thermoplastic cellulose ester) ([0069], [0101]-[0102]). Bradway et al. teaches that the filler can be an inorganic material such as calcium carbonate ([0069], [0109]), such that the cellulose acetate polymer may be the only cellulosic component present in the core layer.
Bradway et al. further teaches that the print layer can be in the form of a resin-impregnated printed paper ([0119]), and that the wear layer can be an overlay paper ([0130]), both of which contain a cellulose-based material.
Bradway et al. further teaches that the filled polymer of the flooring panel body can include the polymeric binder (such as cellulose acetate, [0101]-[0102]) in an amount of 25 to 40 wt% with respect to the total weight of the filled polymeric composition ([0117]), which is considered to meet the limitation requiring that the thermoplastic cellulose ester component is present in an amount from about 70 phr to about 130 phr. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).




Claims 6, 9, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bradway et al. (US 2018/0127987) as applied to claims 1 and 25 above, and further in view of Edgar et al. (“Advances in Cellulose Ester Performance and Application”, 10.1016/S0079-6700(01)00027-2).
Regarding claims 6, 9, and 26, Bradway et al. teaches all of the limitations of claims 1 and 25 above. Although Bradway et al. teaches the thermoplastic cellulose ester component consisting essentially of cellulose acetate ([0101]-[0102]), the reference does not expressly teach the cellulose acetate being cellulose acetate propionate. However, in the analogous art of cellulose ester materials, Edgar et al. teaches that cellulose esters have been used in a wide variety of applications and that cellulose acetate propionate (CAP) is a tougher version of cellulose acetate (CA) and can be thermally processed at lower temperatures or with lower amounts of plasticizer (p. 1633-1634).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cellulose acetate polymeric binder component of Bradway et al. by using cellulose acetate propionate, as taught by Edgar et al., in order to enable low-temperature formation of the flooring panel while enabling improved physical properties due to lower amounts of plasticizer being necessary for formation of the panel.



Claims 1-3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2010/0086742) in view of Schweizer (“Gelclad functional fillers and thermoplastics”, copy of reference provided).
Regarding claims 1-3 and 7, Abe et al. teaches a decorative material (10; composite plank) used for flooring applications ([0093]), comprising a base material (1; core layer) made of a resin-based material such as cellulose triacetate (thermoplastic cellulose ester), a decorative layer (3; printed film layer), and a luster adjusting resin layer (2; wear layer) ([0078], [0088], [0096], Fig. 1). The binder resin of the ink forming the decorative layer may be a cellulose-type resin, and the luster adjusting resin layer may also contain a cellulose-based resin ([0090], [0108]).
As illustrated in Fig. 1, the decorative layer (3) may be formed to overlie the base material (1) such that the top surface of the base material contacts the bottom surface of the decorative layer ([0088]), wherein the base material, decorative layer, and luster adjusting resin layer each have a top surface and an opposed bottom surface, and the base material also inherently has a plurality of side edges extending between the top and bottom surfaces.
Although Abe et al. teaches that the base material can be made from a variety of different known materials according to the desired properties of the decorative sheet ([0075]), the reference does not expressly teach the base material comprising a filler in addition to the resin-based material. However, in the analogous art of functional fillers for thermoplastics in flooring applications (p. 3), Schweizer teaches a variety of fillers which can be added to base polymers in order to affect the materials’ mechanical 
Schweizer sets forth several functional fillers such as glass fibers, glass microspheres, talc, calcium carbonate, and nanoclay, as well as the properties each filler imparts to the base material. In particular, Schweizer teaches that, as an additive in plastic compounds, calcium carbonate can serve to improve surface finish and to increase impact strength and flexural modulus (p. 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative material of Abe et al. by including a filler in the base material, as taught by Schweizer, in order to impart specific properties to the composite decorative material according to the desired application. In particular, it would have been obvious to select calcium carbonate as the filler in the base material in order to impart an excellent surface finish and to improve the impact strength and flexural modulus as desired for flooring applications.
Regarding claim 10, Abe et al. in view of Schweizer teaches all of the limitations of claim 1 above, and Abe et al. teaches that the decorative layer (3) may be formed directly between the luster adjusting layer (2) and the base material (1) and that additional layers such as sealer or primer layers may only be included in the decorative material as necessary ([0088], [0092], Fig. 1).




Response to Arguments
Response-Claim Objections
The previous objections to claim 25 are overcome by Applicant’s amendments to the claim filed October 18, 2021.

Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments with respect to amended independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takada (JP 2018-071250, machine translation via EPO provided) teaches a decorative sheet (1) used for flooring, comprising a gloss-adjustment layer (10), a surface protective layer (8), a transparent thermoplastic resin layer (6), a pattern layer (4), and a base material (2), wherein the base material sheet and the transparent thermoplastic resin layer can each be made of cellulose acetate resin ([0013], [0020], [0041]-[0042], Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785       

/IAN A RUMMEL/Primary Examiner, Art Unit 1785